1

2                                                                              JS-6

3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT

9                                  CENTRAL DISTRICT OF CALIFORNIA

10

11   MARVIX PHOTO, INC.,                       )    Case No.      CV-18-3776-R
                                               )
12                         Plaintiff(s),       )
                                               )
13                                             )    ORDER OF DISMISSAL
                  v.                           )    BY LACK OF PROSECUTION
14                                             )
     RANT, INC., et al.,                       )
15                                             )
                                               )
16                                             )
                           Defendant(s).       )
17                                             )
                                               )
18                                             )
                                               )
19

20         Plaintiff was ordered to show cause in writing by not later than August 21, 2018 why this

21   action should not be dismissed for lack of prosecution;

22         WHEREAS, this period has elapsed without any action by plaintiff.

23         The Court hereby DISMISSES this instant action for lack of prosecution.

24

25   Dated: June 14, 2019

26

27                                                             HONORABLE MANUEL L. REAL
                                                               UNITED STATES DISTRICT JUDGE
28
